Opinion issued July 17, 2003







In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-98-00584-CV
_______________

THOMAS WEBSTER. HEETER, Appellant

V.

LINDA JEAN HOBBS HEETER AND BARBARA K. RUNGE, Appellees
 

On Appeal from the 312th District Court
Harris County, Texas
Trial Court Cause No. 97-08287
 

MEMORANDUM  OPINION
	This is an interlocutory appeal from two interlocutory orders signed on March
30, 1998, affirming and clarifying the appointment, authority, and actions of the
receiver, appellee Barbara K. Runge, who was previously appointed by the trial court
to take control of and manage several corporations owned and controlled by appellant
and appellee, Linda Jean Hobbs Heeter, and temporarily enjoining appellant from
taking certain actions with regard to those corporations.
	On April 10, 2003, among other things, we ordered appellant to file his brief
by May 5, 2003, including in the brief an explanation why this appeal should not be
dismissed as moot in light of the final judgment signed May 21, 1999 in the
underlying case, which is currently on appeal in this Court under a different cause
number.
	Appellee, Linda Jean Hobbs Heeter, has filed a motion to dismiss the appeal,
and appellant, Thomas Webster Heeter, has filed a response to the motion to dismiss
as well as a motion to consolidate this appeal with 01-99-00252-CV, Thomas W.
Heeter and Lyerly Business Park, Inc. v. Linda Jean Hobbs Heeter and Barbara K.
Runge.  In his motion to consolidate, appellant states that until July 3, 2003, when he
received appellee's motion to dismiss, he was unaware that issues concerning the
interlocutory March 30, 1998 order affirming receiver's actions and injunction and
order clarifying receiver's authority were under this appeal number, 01-98-00584-CV,
rather than under appeal number 01-99-00252-CV.  Appellant states he has addressed
issues related to those orders in the brief he filed in appeal number 01-99-00252-CV. 
In his reply to appellee's, motion to dismiss the appeal, appellant requests
consolidation of this appeal with appeal number 01-99-00252-CV or, alternatively,
dismissal of this appeal and authorization to raise the issues relative to the trial
court's interlocutory March 30, 1998 orders in appeal number 01-99-00252-CV.
	We grant appellant's latter request.  We dismiss this appeal, but authorize
appellant to raise the issues relative to the trial court's interlocutory March 30, 1998
orders in his brief in appeal number 01-99-00252-CV.  We ORDER the record from
appeal number 01-98-00584-CV transferred to the record of 01-99-00252-CV.
	We dismiss appellee's motion to dismiss and all other pending motions, if any,
as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.